PER CURIAM.
Appellant, Christian Scott, was sentenced as a habitual offender on September 26, 1991. He filed a motion pursuant to Florida Rule of Criminal Procedure 3.850, claiming that (1) the habitual offender statute is unconstitutional; (2) he was coerced into a plea agreement by the trial court; and (3) the court made no specific finding that an extended term of incarceration was necessary to protect the public. The court summarily denied his motion, and we affirm.
First, appellant’s challenges to the constitutionality of Section 775.084, Florida Statutes (1991), have repeatedly been rejected by this court. Second, the guilty plea and negotiated sentence that Scott signed refutes each of his allegations in issue 2. Third, section 775.084(4)(c) does not require the court to make a specific finding that an enhanced sentence is necessary to protect the public.
AFFIRMED.
ERVIN, MINER and WEBSTER, JJ., concur.